MEMORANDUM ***
Sofia Orloff appeals the Commissioner’s decision to deny her claim for disability benefits under the Social Security Act. She argues that the administrative law judge (ALJ) failed to properly consider the opinions of an examining and a nonexamining physician regarding her alleged mental impairment. Having carefully reviewed the parties’ briefing and the record, we agree with Magistrate Judge Goldner’s thorough analysis of the issue. We affirm for the reasons stated at pages 14 through 18 of the magistrate judge’s decision.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.